Citation Nr: 1307605	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an esophageal disorder, claimed as gastroesophageal reflux disease (GERD), to include as secondary to service connected duodenal ulcer.

2.  Entitlement to service connection for restless leg syndrome, to include as secondary to a low back disability. 

3.  Entitlement to service connection for a low back disability, to include associated left leg sciatica.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for basal cell carcinoma residuals, to include as due to ionizing radiation exposure. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to July 1983.  Notably, he earned a Combat Medical Badge, Vietnam Service Medal, and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  The Veteran was afforded a November 2012 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Virtual VA efolder.  

The Veteran is seeking service connection for GERD.  The May 2012 VA examination report does not show GERD as a current diagnosis, but lists other current esophageal disorders.  The Board has recharacterized the claim to include these additional esophageal disorders.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the issues of service connection for sinusitis, low back disability, and restless leg syndrome were considered as petitions to reopen for new and material evidence.  As explained below, the Veteran has submitted relevant service treatment records that were not before VA adjudicators when the claims were previously denied.  In such cases, pursuant to 38 C.F.R. § 3.156(c), the claims will be adjudicated as service connection claims without consideration as to whether new and material evidence has been received.    

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Low back disability 

Service treatment records confirm that the Veteran complained about low back pain on multiple occasions.  See STRs dated June 1964; Report of Medical History, dated in November 1971, July 1972, September 1974, July 1978, and April 1983; Report of Medical Examination, dated in July 1969 and April 1983.  Notably, the September 1974 Report of Medical History references a 1962 back injury.  In the April 1983 Report Medical History for separation, he further elaborated that he had a back injury in 1962 while rappelling.  

During service, the Veteran also reported disorders in his lower extremities, characterized as leg cramps.  See Report of Medical History, dated in November 1971, July 1972, September 1974, and July 1978.  However at separation, he denied having leg cramps.  See Report of Medical History, dated in April 1983.

The October 1983 VA general examination report did not include any pertinent musculoskeletal findings for the lumbar spine or lower extremities.  

VA treatment records from November and December 1995 show that the Veteran sought physical therapy for low back pain.  Thereafter, clinical reports noted complaints of low back pain.  VA treatment records from April and August 1996 show that the Veteran had low back pain.  Clinical examination from August 1996 revealed tenderness to palpation, but an adequate range of motion with a negative straight leg raise test.  The examiner assessed lumbar strain.  Lumbar spine X-rays from September 1996 showed mild spondylosis at L4-L5 and L5-S1.  

The competent medical evidence establishes that the Veteran currently has degenerative disc disease in his lumbar spine and associated sciatica in his left lower extremity.  

The remaining issue is whether the currently demonstrated lumbar disc disease and associated left lower extremity sciatica are related to his reports of back strain and leg cramps in service.  

The medical evidence does not include a nexus opinion.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Esophageal disorder, claimed as GERD

The Veteran contends that he has GERD.  VA examinations taken in March 2008 and May 2012 do not show a current GERD diagnosis.  However, the May 2012 VA examination suggested that there may be additional disorders associated with the esophagus.  

The Board finds that the May 2012 VA esophageal medical opinion needs clarification as explained below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

The May 2012 VA examiner did not find GERD to be present, but diagnosed several esophageal disorders.  She provided a negative opinion and listed descriptions of GERD and hiatal hernia from a medical treatise for her rationale.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, the medical opinion does not address the issue of secondary service connection to duodenal ulcer.  Another medical opinion is necessary as described below.  Id.

Restless leg syndrome, to include secondary to a low back disability

In June 1998, the RO denied entitlement to service connection for restless leg syndrome.  This decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Normally, new and material evidence would be required to reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The exception to the above is when service department records, previously unassociated with the file, are received under certain circumstances.  38 C.F.R. § 3.156(c) (2012).  The official service department records must be relevant and must not have been in the file when VA first decided the claim.  38 C.F.R. § 3.156(c)(1).  This includes service records that are related to a claimed in-service event or injury. 38 C.F.R. § 3.156(c)(1)(i).

In May 2009, the Veteran submitted service treatment records (STRs) in his possession.  They included records of treatment for low back pain.  Although the Veteran has not provided a newly submitted STR for restless leg syndrome, he is claiming it as secondary to a low back disability.  Given that it is intertwined with the claimed low back disability, the exception for newly received service department records outlined in 38 C.F.R. § 3.156(c) also applies to the claimed restless leg syndrome.  This claim will also be decided without regards to the threshold question of whether new and material evidence has been received.  Id.

The Veteran has not been afforded an examination for his restless leg syndrome.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

Service treatment records show that the Veteran complained about leg cramps on several Reports of Medical History.  They do not show a diagnosis of restless leg syndrome.  Post service medical records confirm that the Veteran has had severe degenerative disc disease in his lumbar since approximately 2000 and associated sciatica in his left lower extremity.  They do not show that the Veteran has ever been clinically examined for restless leg syndrome.  At the November 2012 hearing, the Veteran stated that he continued to have neurological disturbances in both lower extremities.  He recalled being treated for similar symptoms in service with Motrin.  Given the Veteran's reports and medical history, a VA examination is necessary for this claim as described in the instructions below.  McLendon, 20 Vet. App. at 83.  

Sinusitis

In March 1995, the RO denied entitlement to service connection for sinusitis.  This decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Normally, new and material evidence would be required to reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The exception to the above is when service department records, previously unassociated with the file, are received under certain circumstances.  38 C.F.R. § 3.156(c) (2012).  The official service department records must be relevant and must not have been in the file when VA first decided the claim.  38 C.F.R. § 3.156(c)(1).  This includes service records that are related to a claimed in-service event or injury. 38 C.F.R. § 3.156(c)(1)(i).

In May 2009, the Veteran submitted service treatment records (STRs) in his possession.  They included records showing that the Veteran had sought consultation about nasal surgery in September 1963 and had a rhinoplasty in April 1964.  They are pertinent to the claimed sinusitis and meet the exception for newly received service department records outlined in 38 C.F.R. § 3.156(c).  Hence, new and material evidence is not required to reopen the claim for service connection for sinusitis.  

The Veteran has not been afforded a VA sinusitis examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

In June 2011, the Veteran reported that he continued to have left sinus trouble and related it to the in-service nasal surgery.  At the November 2012 hearing, he reported having sinus problems beginning in service, particularly in the left maxillary sinus.  He stated that he sought surgical intervention in the early 1960s to alleviate the symptoms.  Given the service treatment records documenting nasal surgery and the Veteran's reports of continuing sinus symptoms, a VA examination is necessary as detailed below.  Id.; Locklear, 20 Vet. App. at 410.  

Basal cell carcinoma

The Veteran has not been afforded a VA examination for this disability.  Service treatment records show that the Veteran had a fibroma molle removed in September 1974.  They do not show that any cancerous or precancerous skin lesions were noted during service.  Rather, the Veteran reports his post service basal cell carcinoma is related to in-service sunlight exposure or ionizing radiation exposure.  See January 2010 Veteran statement.  Tricare records from February 1998 reflect he had a lesion removed from his nose that was thought to be basal cell carcinoma.  He had multiple dermatological consultations thereafter, which were grossly normal.  VA treatment records from July 2006 show that 12 precancerous lesions were found on his head and removed via cryotherapy.  

All skin cancers are considered radiogenic diseases.  38 C.F.R. § 3.311(b)(2).  When a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1).  Notably, 38 C.F.R. § 3.311(b) does not provide presumptive service connection for "radiogenic diseases."  Rather, it outlines a procedure to be followed in adjudicating a claim of service connection for such diseases.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed Cir. 1997).

Under the applicable special development procedures in § 3.311(a), a request must be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  No action has been taken to determine whether the Veteran had ionizing radiation exposure and if so, its levels.  Additional development as instructed below is necessary for this theory of entitlement.    

At the November 2012 hearing, the Veteran acknowledged that he was not diagnosed with basal cell carcinoma for at least ten years following service.  He contended that the lesion which turned into basal cell carcinoma was present in service.  A dermatologist informed him that it might be related to sun exposure.  The Board considers the Veteran's assertions of significant sun exposure in service to be plausible.  38 U.S.C.A. § 1154(b).  The medical records show that he was treated for basal cell carcinoma.  A VA dermatology examination is necessary as detailed below.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. at 410.  

Lastly, the most recent VA treatment records are from approximately November 2006.  VA treatment records from 2006 through the present should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of VA treatment for low back disability, restless leg syndrome, esophageal disorder, sinusitis, and any dermatological treatment for precancerous or cancerous skin growths. Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), the AOJ should locate and forward the Veteran's records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate. (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information. 

3.  If the above-requested development results in a positive dose estimate or any range of possible doses, refer the basal cell carcinoma claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c). 

4.  After obtaining all updated medical records, refer the case to a VA physician for a medical opinion regarding whether the Veteran has an esophageal disorder(s) related to service or service connected duodenal ulcer.  The physician must indicate receipt and review of the claims file and any pertinent documents in the Virtual VA efolder.  

After a complete review of the claims folder, the healthcare provider should list all current disorder(s) related to the esophagus.  

For each disorder listed, he or she should provide the following three opinions:

(a) whether it is as likely as not (probability of 50 percent or greater) that the disorder is related to service, 

(b)  whether it is as likely as not (probability of 50 percent or greater) that the disorder is related to service connected duodenal ulcer, and

(c)  whether it is as likely as not (probability of 50 percent or greater) that any disorder is aggravated by the service connected duodenal ulcer.  

If aggravated, the physician should indicate the baseline level of disability prior to aggravation and the permanent, measurable increase in the severity of disability due to the duodenal ulcer.  

A complete rationale for all opinions should be given.  If the examiner feels it is necessary, the Veteran should be afforded a physical examination and all necessary testing should be included.  

5.  After obtaining and associating all updated medical records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability and/or restless leg syndrome.  The physician must indicate receipt and review of the claims file and any pertinent documents in the Virtual VA efolder.  A complete clinical examination must be performed with any indicated testing or studies necessary.  

For each low back and/or restless leg disorder found, the examiner should indicate whether it is as likely as not (probability of 50 percent or greater) that it had its clinical onset in service or is otherwise related to active duty.  A complete rationale for all opinions should be given.  

The Veteran is competent to report his observable symptoms and relate his medical history.  The examiner must consider his reports.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.   

6.  Schedule the Veteran for a VA sinus examination.  The healthcare provider must indicate receipt and review of the claims file and any pertinent documents in the Virtual VA efolder.  A clinical examination with any necessary medical testing must be conducted.  

After complete review of the claims folder and clinical examination, the examiner is asked to opine on whether it is as likely as not (probability of 50 percent or greater) that any current sinus disorder is related to service, specifically in-service upper respiratory infections and the nasal surgery performed in December 1963 and April 1964.   

A complete rationale for all opinions should be given.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and explain why. 

The Veteran is competent to report his observable symptoms and relate his medical history.  The examiner must consider his reports.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.   

7.  Schedule the Veteran for a VA dermatology examination.  The healthcare provider must indicate receipt and review of the claims file and any pertinent documents in the Virtual VA efolder.  A clinical examination with any necessary medical testing must be conducted.  

After complete review of the claims folder and clinical examination, the examiner is asked to opine on whether it is as likely as not (probability of 50 percent or greater) that skin disorder, including basal cell carcinoma, is related to service.  The examiner must consider the Veteran's claim of inservice sun exposure.   

A complete rationale for all opinions should be given.  The Veteran is competent to report his observable symptoms and relate his medical history.  The examiner must consider his reports.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.   

8.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate these issues.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


